Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 1 of 165




                                                             L&L046520
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 2 of 165




                                                             L&L046043
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 3 of 165




                                                             L&L046044
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 4 of 165




                                                             L&L046045
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 5 of 165




                                                             L&L046046
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 6 of 165




                                                             L&L046047
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 7 of 165




                                                             L&L046048
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 8 of 165




                                                             L&L046049
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 9 of 165




                                                             L&L046050
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 10 of 165




                                                             L&L046051
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 11 of 165




                                                             L&L046052
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 12 of 165




                                                             L&L046053
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 13 of 165




                                                             L&L046054
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 14 of 165




                                                             L&L046055
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 15 of 165




                                                             L&L046056
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 16 of 165




                                                             L&L046057
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 17 of 165




                                                             L&L046058
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 18 of 165




                                                             L&L046059
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 19 of 165




                                                             L&L046060
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 20 of 165




                                                             L&L046061
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 21 of 165




                                                             L&L046062
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 22 of 165




                                                             L&L046063
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 23 of 165




                                                             L&L046064
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 24 of 165




                                                             L&L046065
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 25 of 165




                                                             L&L046066
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 26 of 165




                                                             L&L046067
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 27 of 165




                                                             L&L046068
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 28 of 165




                                                             L&L046069
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 29 of 165




                                                             L&L046070
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 30 of 165




                                                             L&L046071
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 31 of 165




                                                             L&L046072
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 32 of 165




                                                             L&L046073
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 33 of 165




                                                             L&L046074
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 34 of 165




                                                             L&L046075
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 35 of 165




                                                             L&L046076
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 36 of 165




                                                             L&L046077
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 37 of 165




                                                             L&L046078
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 38 of 165




                                                             L&L046079
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 39 of 165




                                                             L&L046080
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 40 of 165




                                                             L&L046081
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 41 of 165




                                                             L&L046082
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 42 of 165




                                                             L&L046083
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 43 of 165




                                                             L&L046084
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 44 of 165




                                                             L&L046085
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 45 of 165




                                                             L&L046086
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 46 of 165




                                                             L&L046087
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 47 of 165




                                                             L&L046088
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 48 of 165




                                                             L&L046089
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 49 of 165




                                                             L&L046090
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 50 of 165




                                                             L&L046091
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 51 of 165




                                                             L&L046092
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 52 of 165




                                                             L&L046093
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 53 of 165




                                                             L&L046094
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 54 of 165




                                                             L&L046095
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 55 of 165




                                                             L&L046096
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 56 of 165




                                                             L&L046097
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 57 of 165




                                                             L&L046098
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 58 of 165




                                                             L&L046099
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 59 of 165




                                                             L&L046100
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 60 of 165




                                                             L&L046101
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 61 of 165




                                                             L&L046102
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 62 of 165




                                                             L&L046103
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 63 of 165




                                                             L&L046104
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 64 of 165




                                                             L&L046105
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 65 of 165




                                                             L&L046106
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 66 of 165




                                                             L&L046107
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 67 of 165




                                                             L&L046108
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 68 of 165




                                                             L&L046109
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 69 of 165




                                                             L&L046110
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 70 of 165




                                                             L&L046111
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 71 of 165




                                                             L&L046112
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 72 of 165




                                                             L&L046113
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 73 of 165




                                                             L&L046114
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 74 of 165




                                                             L&L046115
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 75 of 165




                                                             L&L046116
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 76 of 165




                                                             L&L046117
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 77 of 165




                                                             L&L046118
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 78 of 165




                                                             L&L046119
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 79 of 165




                                                             L&L046120
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 80 of 165




                                                             L&L046121
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 81 of 165




                                                             L&L046122
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 82 of 165




                                                             L&L046123
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 83 of 165




                                                             L&L046124
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 84 of 165




                                                             L&L046125
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 85 of 165




                                                             L&L046126
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 86 of 165




                                                             L&L046127
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 87 of 165




                                                             L&L046128
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 88 of 165




                                                             L&L046129
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 89 of 165




                                                             L&L046130
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 90 of 165




                                                             L&L046131
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 91 of 165




                                                             L&L046132
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 92 of 165




                                                             L&L046133
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 93 of 165




                                                             L&L046134
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 94 of 165




                                                             L&L046135
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 95 of 165




                                                             L&L046136
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 96 of 165




                                                             L&L046137
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 97 of 165




                                                             L&L046138
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 98 of 165




                                                             L&L046139
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 99 of 165




                                                             L&L046140
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 100 of 165




                                                              L&L046141
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 101 of 165




                                                              L&L046142
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 102 of 165




                                                              L&L046143
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 103 of 165




                                                              L&L046144
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 104 of 165




                                                              L&L046145
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 105 of 165




                                                              L&L046146
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 106 of 165




                                                              L&L046147
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 107 of 165




                                                              L&L046148
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 108 of 165




                                                              L&L046149
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 109 of 165




                                                              L&L046150
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 110 of 165




                                                              L&L046151
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 111 of 165




                                                              L&L046152
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 112 of 165




                                                              L&L046153
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 113 of 165




                                                              L&L046154
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 114 of 165




                                                              L&L046155
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 115 of 165




                                                              L&L046156
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 116 of 165




                                                              L&L046157
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 117 of 165




                                                              L&L046158
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 118 of 165




                                                              L&L046159
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 119 of 165




                                                              L&L046160
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 120 of 165




                                                              L&L046161
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 121 of 165




                                                              L&L046162
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 122 of 165




                                                              L&L046163
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 123 of 165




                                                              L&L046164
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 124 of 165




                                                              L&L046165
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 125 of 165




                                                              L&L046166
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 126 of 165




                                                              L&L046167
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 127 of 165




                                                              L&L046168
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 128 of 165




                                                              L&L046169
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 129 of 165




                                                              L&L046170
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 130 of 165




                                                              L&L046171
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 131 of 165




                                                              L&L046172
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 132 of 165




                                                              L&L046173
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 133 of 165




                                                              L&L046174
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 134 of 165




                                                              L&L046175
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 135 of 165




                                                              L&L046176
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 136 of 165




                                                              L&L046177
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 137 of 165




                                                              L&L046178
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 138 of 165




                                                              L&L046179
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 139 of 165




                                                              L&L046180
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 140 of 165




                                                              L&L046181
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 141 of 165




                                                              L&L046182
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 142 of 165




                                                              L&L046183
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 143 of 165




                                                              L&L046184
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 144 of 165




                                                              L&L046185
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 145 of 165




                                                              L&L046186
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 146 of 165




                                                              L&L046187
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 147 of 165




                                                              L&L046188
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 148 of 165




                                                              L&L046189
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 149 of 165




                                                              L&L046190
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 150 of 165




                                                              L&L046191
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 151 of 165




                                                              L&L046192
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 152 of 165




                                                              L&L046193
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 153 of 165




                                                              L&L046194
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 154 of 165




                                                              L&L046195
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 155 of 165




                                                              L&L046196
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 156 of 165




                                                              L&L046197
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 157 of 165




                                                              L&L046198
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 158 of 165




                                                              L&L046199
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 159 of 165




                                                              L&L046200
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 160 of 165




                                                              L&L046201
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 161 of 165




                                                              L&L046202
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 162 of 165




                                                              L&L046203
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 163 of 165




                                                              L&L046204
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 164 of 165




                                                              L&L046205
Case 2:15-cv-00462-ROS Document 631-23 Filed 01/22/20 Page 165 of 165




                                                              L&L046206
